DETAILED ACTION

Claims 1-20 are pending and claim the benefit of priority to parent application 14/534,322 which claims the benefit of priority to foreign application JP2014-117493 having a filing date of 6/06/2014.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 20 recites “wherein the one or more processors are further configured to implement extracting the answerer by referencing a first data structure and a second data structure, wherein the one or more processors are further configured to implement extracting the answerer by dividing a plurality of second questions and the question by word structures sorted by keyword vector distances with respect to at least answerers, including the answerer, of the plurality of second questions, wherein the first data structure comprises a first linked list comprising an unanswered question table comprising a category field pointing to an asker level table comprising a asker level field pointing to a first message table comprising a message field pointing to a second message table comprising a field indicating a message identifier of the question,


wherein interfacing the terminal device of the asker to the terminal device of the answerer comprises outputting at least one of an asker message from the asker to the answerer and an answerer message from the answerer to the asker”.
	It is unclear how one may divide questions by word structures to extract an answerer.  It is further unclear in what order the dividing and sorting events occur.  It is further unclear what the relationships are between the first and second data structure and the fields of the tables.  Please clarify the language and provide specific citations from which the amended claims find support.  
	The claim is interpreted as:
	“extracting the answerer by searching a data structure which includes question information;
wherein the data structure includes question information; and  
wherein a second data structure includes information including keyword vector distances”.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim recites receiving a question, recording reference history, and extracting an answerer based on a judgement regarding previous user ability to solve questions.  
	The limitation of extracting an answerer as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example: extracting an answerer in the context of the claim encompasses an evaluation that an answerer is a good match based on the user’s ability to solve the previous questions, i.e. a human determination. 
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites “one or more processors”.  

	The step of receiving a question represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process determining an answerer in the answerer extraction step.  The receiving step is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automated the mental processes that a human might use in evaluating a good answerer/expert match for a user asking questions, using the computer components as a tool.  
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  

	Considering the elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  

	Claim 2 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim recites receiving a question, recording reference history, computing an asker’s ability to solve a problem and extracting an answerer based on a judgement regarding previous user ability to solve questions.  
	The limitation of computing an asker’s ability to solve a problem is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example: a human evaluation that a user may have a novice or expert ability to solve problems.  
	The limitation of extracting an answerer as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example: 
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites “one or more processors”.  
	The processors are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of receiving a question represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process determining an answerer in the answerer extraction step.  The receiving step is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in this claim do no more than automated the mental processes that a human might use in evaluating a good answerer/expert match for a user asking questions, using the computer components as a tool.  

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
	With respect to the step of recording reference history, the courts have found that obtaining and storing information recited at a high level of generality, to be well-understood routine and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information from memory”.  
	Considering the elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  

	Claim 3 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	 Claim 4 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 5 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  

	Claim 7 is directed toward storing questions and answers and is not more than storing data recited at a high level of generality which the courts have found to be well-understood routine and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information from memory”.  
	Claim 8 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  
	Claim 9 is directed toward grouping data which is not more than a mental process and does not convert the abstract idea into a practical application.  
	Claim 10 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 12 is directed toward searching for answers to questions which is not more than a mental process and does not convert the abstract idea into a practical application.  
	Claim 13 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 14 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  

	Claim 16 adjusts generic attributes which is recited at a high level of generality and does not convert the abstract idea into a practical application. 
	Claim 17 adjusts generic attributes which is recited at a high level of generality and does not convert the abstract idea into a practical application. 
	Claim 18 merely reiterates the same subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 19 is directed toward merely displaying data which is recited at a high level of generality and is not more than data output and is therefore insignificant extra-solution activity, see MPEP 2106.05(g).  
	Claim 20 is interpreted as being directed toward not more than data structures and it is unclear how the claimed subject matter may be seen to convert the abstract idea into a practical application.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,262,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims of application ‘935 are merely a subset of the ‘038 patent claims as noted below.

16/289935
U.S. Patent 10,262,038
1. An answerer extraction system comprising: one or more processors configured to implement:

a receiving unit that receives a question from an asker;



an extraction unit that extracts an answerer who is to answer the question on a basis of the reference history of the asker,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.


a receiving unit that receives a question from an asker; 



an extraction unit that extracts an answerer who is to answer the question on a basis of the reference history of the asker,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions, and


determining an urgency of each of the cells of the unanswered question table: and looping the following in an order of the urgency of each of the cells:
checking whether one of the cells contains a pointer to an unanswered list:
in response to determining that the one of the cells contains the pointer,
looping the following from the unanswered list:
dividing a plurality of second questions and the question by word structures by calculating distances from the question to past second questions by comparing vectors of keywords between the question and the second questions:

calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula:
sorting the answerers by vector distances between the asker level value and the ones of the answerer level values:
extracting the answerer in response to determining that a smallest of the vector distances is respective to the answerer.
2.    An answerer extraction system comprising: one or more processors configured to implement:

a receiving unit that receives a question from an asker;

a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by using the computed ability and the stored knowledge information of the answerer candidates, 

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer 


a receiving unit that receives a question from an asker; 

a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by using the computed ability and the stored knowledge information of the answerer candidates,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer 

wherein the one or more processors are further configured to implement extracting the answerer by. in response to determining that a plurality of values exist in an unanswered question table comprising a plurality of cells:

determining an urgency of each of the cells of the unanswered question table: and looping the following in an order of the urgency of each of the cells:
checking whether one of the cells contains a pointer to an unanswered list:

dividing a plurality of second questions and the question by word structures by calculating distances from the question to past second questions by comparing vectors of keywords between the question and the second questions:
storing answerers, including the answerer, of ones of the second questions, corresponding to ones of the distances greater than a predetermined threshold:
calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula:
sorting the answerers by vector distances between the asker level value and the ones of the answerer level values:

3. An answerer extraction system comprising: one or more processors configured to implement:

a receiving unit that receives a question from an asker;

a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by using the computed degree and the knowledge information of the answerer candidates,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.


a receiving unit that receives a question from an asker; 

a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by using the computed degree and the knowledge information of the answerer candidates,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions, and
wherein the one or more processors are further configured to implement extracting the  answerer by, in response to determining that a plurality of values exist 
determining an urgency of each of the cells of the unanswered question table: and
looping the following in an order of the urgency of each of the cells:
checking whether one of the cells contains a pointer to an unanswered list:
in response to determining that the one of the cells contains the pointer.
looping the following from the unanswered list:
dividing a plurality of second questions and the question by word structures by calculating distances from the question to past second questions by comparing
vectors of keywords between the question and the second questions:
storing answerers, including the answerer, of ones of the second

calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula:
sorting the answerers by vector distances between the asker level
value and the ones of the answerer level values:
extracting the answerer in response to determining that a smallest of the vector distances is respective to the answerer.
4. An answerer extraction system comprising: one or more processors configured to implement:

a receiving unit that receives a question from an asker;



a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by conducting matching using a computed degree and the knowledge information,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining 


a receiving unit that receives a question from an asker; 



a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem;

a storage unit that controls storing knowledge information of answerer candidates; and

an extraction unit that extracts an answerer who is to answer the question by conducting matching using a computed degree and the knowledge information,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit 
wherein the one or more processors are further configured to implement extracting the answerer by. in response to determining that a plurality of values exist in an unanswered
question table comprising a plurality of cells:
determining an urgency of each of the cells of the unanswered question table: and looping the following in an order of the urgency of each of the cells: 
checking whether one of the cells contains a pointer to an unanswered list:
in response to determining that the one of the cells contains the pointer.

dividing a plurality of second questions and the question by word
structures by calculating distances from the question to past second questions by comparing 
vectors of keywords between the question and the second questions:
storing answerers, including the answerer, of ones of the second 
questions, corresponding to ones of the distances greater than a predetermined threshold:
calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones
of the answerers, by a second predetermined formula:
sorting the answerers by vector distances between the asker level

extracting the answerer in response to determining that a smallest of the vector distances is respective to the answerer.
5. An answerer extraction system comprising: one or more processors configured to implement:

a receiving unit that receives a question from an asker;

a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received;


an extraction unit that extracts an answerer who is to answer the question by conducting matching using the computed degree and the knowledge information,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.


a receiving unit that receives a question from an asker; 
a recording unit that records a reference history of the asker's referencing past questions or answers;

a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received;


an extraction unit that extracts an answerer who is to answer the question by conducting matching using the computed degree and the knowledge information,

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions, and



determining an urgency of each of the cells of the unanswered question table: and

looping the following in an order of the urgency of each of the cells:

checking whether one of the cells contains a pointer to an unanswered list:
in response to determining that the one of the cells contains the pointer.
looping the following from the unanswered list:
dividing a plurality of second questions and the question by word structures by calculating distances from the question to 
storing answerers, including the answerer, of ones of the second questions, corresponding to ones of the distances greater than a predetermined threshold:
calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula:
sorting the answerers by vector distances between the asker level
value and the ones of the answerer level values: extracting the answerer in response to determining that a smallest of the vector distances is respective to the answerer.
6.    The answerer extraction system according to claim 1, wherein the one or 

an answer candidate proposal unit that proposes a search result from the search unit as an answer candidate to the question received by the receiving unit.


an answer candidate proposal unit that proposes a search result from the search unit as an answer candidate to the question received by the receiving unit.
7.    The answerer extraction system according to claim 2, wherein the one or more processors are further configured to implement:

a control unit configured to, if the computed asker's ability is equal to or greater than a predetermined threshold value, control an important discussion storage unit to store at least one of the question and an answer to the question.
7.    (previously presented): The answerer extraction system according to claim 2, wherein the one or more processors are further configured to implement:

a control unit configured to, if the computed asker's ability is equal to or greater than a predetermined threshold value, control an important discussion storage unit to store at least one of the question and an answer to the question.
8.    The answerer extraction system according to claim 3, wherein the one or 

9.    The answerer extraction system according to claim 1, wherein the one or more processors are further configured to implement: a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted; and

a grouping unit that groups the plurality of questions stored in the temporary storage unit according to content; wherein the extraction unit extracts one answerer for the grouped plurality of questions.
9.    The answerer extraction system according to claim 1, wherein the one or more processors are further configured to implement: a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted; and

a grouping unit that groups the plurality of questions stored in the temporary storage unit according to content; wherein the extraction unit extracts one answerer for the grouped plurality of questions.
10.    An answerer extraction method comprising: receiving a question from an asker; 


extracting an answerer who is to answer the question on a basis of the reference history of the asker,

wherein a terminal device of the asker is interfaced to a terminal device of the answerer based on extracting the answerer which comprises determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.



extracting an answerer who is to answer the question on a basis of the reference history of the asker,

wherein a terminal device of the asker is interfaced to a terminal device of the answerer based on extracting the answerer which comprises determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions, and

wherein extracting the answerer comprises, in response to determining that a plurality of values exist in an 
in response to determining that the one of the cells contains the pointer, 
looping the following from the unanswered list: 
dividing a plurality of second questions and the question by word structures by calculating distances from the question to past second questions by comparing
 vectors of keywords between the question and the second questions:
storing answerers, including the answerer, of ones of the second 
questions, corresponding to ones of the distances greater than a predetermined threshold: 

calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula: sorting the answerers by vector distances between the asker level
value and the ones of the answerer level values: extracting the answerer in response to determining that a smallest
of the vector distances is respective to the answerer.
11. A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:

receiving a question from an asker; 

recording a reference history of the asker's referencing past questions or answers; and



wherein a terminal device of the asker is interfaced to a terminal device of the answerer based on extracting the answerer which comprises determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.


receiving a question from an asker; 

recording a reference history of the asker's referencing past questions or answers; and 



wherein a terminal device of the asker is interfaced to a terminal device of the answerer based on extracting the answerer which comprises determining a match between attributes of the answerer and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions, and

wherein extracting the answerer comprises, in response to determining that a plurality of values exist in an unanswered question table comprising a plurality of cells: 
determining an urgency of each of the cells of the unanswered question table: 
checking whether one of the cells contains a pointer to an unanswered list: 
in response to determining that the one of the cells contains the pointer. looping the following from the unanswered list: 
dividing a plurality of second questions and the question by word 
structures by calculating distances from the question to past second questions by comparing vectors of keywords between the question and the second questions:
storing answerers, including the answerer, of ones of the second questions, corresponding to ones of the distances greater than a predetermined threshold: calculating an asker level value by a first predetermined formula:
calculating a plurality of answerer level values, respective to ones of the answerers, by a second predetermined formula: sorting the answerers by vector 
 of the vector distances is respective to the answerer.
12.    The answerer extraction system according to claim 1 wherein the degree being adjusted by the extraction unit according to a number of searches performed by the asker regarding the question.
12.     The answerer extraction system according to claim 1, wherein the degree being adjusted by the extraction unit according to a number of searches performed by the asker regarding the question.
13.    The answerer extraction system according to claim 12, wherein the extraction unit further extracts the answerer from among a plurality of answerers by determining that the plurality of answerers and the answerer comprise attributes matching attributes of the question and that the answerer comprises an attribute matching a level of the question.
13.     The answerer extraction system according to claim 12, wherein the extraction unit further extracts the answerer from among a plurality of answerers by determining that the plurality of answerers and the answerer comprise attributes matching attributes of the question and that the answerer comprises an attribute matching a level of the question.
15. The answerer extraction system according to claim 1, wherein the reference history of the asker's referencing past questions or answers comprises the asker's referencing past questions or answers regarding the question, and 
wherein the extraction unit extracts the answerer from among a plurality of answerers by matching attributes of the answerer to attributes of the asker updated according to a combination of the question and the reference history of the asker.
16.   The answerer extraction system according to claim 1, wherein the reference history of the asker's referencing past questions or answers comprises the asker's referencing past questions or answers regarding the question, and
wherein the extraction unit extracts the answerer from among a plurality of answerers by matching attributes of the answerer to attributes of the asker updated according to a combination of the question and the reference history of the asker.
16. The answerer extraction system according to claim 15,    wherein the attributes of the asker are adjusted by the recording unit according to a rating provided by the answerer in response to providing an answer to the question.
17. The answerer extraction system according to claim 16, wherein the attributes of the asker are adjusted by the recording unit according to a rating provided by the answerer in response to providing an answer to the question.
17. The answerer extraction system according to claim 16,    wherein the 

18. The answerer extraction system according to claim 1, wherein the degree further indicates an amount of time spent by the asker for attempting to answer the question, and
the degree further indicates a self-solving ability of the asker which is updated by the answerer after answering the question.
19. The answerer extraction system according to claim 1, wherein the degree further indicates an amount of time spent by the asker for attempting to answer the question, and
the degree further indicates a self-solving ability of the asker which is updated by the answerer after answering the question.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz).  

	As per claim 1, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)].

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)].

an extraction unit that extracts an answerer who is to answer the question on a basis of the reference history of the asker [Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)].

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 

	Sullivan does not explicitly disclose: a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.

	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  



	As per claim 2, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]




an extraction unit that extracts an answerer who is to answer the question by using the computed ability and the stored knowledge information of the answerer candidates, wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on 
Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem; a storage unit that controls storing knowledge information of answerer candidates; and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].


[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)]

a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have 

	As per claim 3, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]






[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)]

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received; a storage unit that controls storing knowledge information of answerer candidates; and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving 
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)]

the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-


	As per claim 4, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:

a receiving unit that receives a question from an asker [Sullivan, a technical support interface allows a user to specify a problem for which the user requests assistance (col. 7, line 64 – col. 8, line 8)]

a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for 




an extraction unit that extracts an answerer who is to answer the question by conducting matching using a computed degree and the knowledge information,
[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)].

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on the extraction unit determining a match between attributes of the answerer and 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem; a storage unit that controls storing knowledge information of answerer candidates; and a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.
	However, Pomerantz teaches a computing unit that computes, from the reference history of the asker, the asker's ability to solve a problem [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)].

a degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server 
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  


	As per claim 5, Sullivan discloses an answerer extraction system comprising: one or more processors [Sullivan (col. 5, lines 51-56)] configured to implement:



a recording unit that records a reference history of the asker's referencing past questions or answers [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), after the user has either obtained help through guided self-help or via escalation to live help, the information regarding the incident is passed to the server for reporting and analysis purposes (col. 11, line 63 - col. 12, line 2)]




an extraction unit that extracts an answerer who is to answer the question by conducting matching using the computed degree and the knowledge information,
[Sullivan, a user may select a "problem area" from a drop down menu (col. 7, lines 63-67), a routing server 40 assigns service calls to the most appropriate group or person based on the problem description and help desk rules (col. 6, lines 22-40)]

wherein the extraction unit further extracts the answerer and thereby interfaces a terminal device of the asker to a terminal device of the answerer based on 

	Sullivan does not explicitly disclose: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received; a storage unit that controls storing knowledge information of answerer candidates; and the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions.
	However, Pomerantz teaches: a computing unit that computes, from the reference history of the asker, a degree that indicates how much the asker has researched before the question is received [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].

a storage unit that controls storing knowledge information of answerer candidates; and 
[Pomerantz, user skill-gap behavior patterns created by subject matter experts are stored in a skill-gap behavior database (col. 5, lines 19-40)].

the degree indicated by the reference history of the asker, the degree indicating a history of the asker solving questions presented by the asker without using an extracted answerer to solve the questions. [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].
	Sullivan discloses an interactive dialogue for self-help trouble-shooting of computing problems.  The user problem may be escalated to appropriate experts based on the problem and the users recorded self-help attempts.  Pomerantz teaches assessing a user’s ability to solve problems based on their activity log from which a skill-gap may be determined by comparison with established skill-gap behavior patterns.  When the skill-gap is below a threshold, a corrective action of sending the user a training module occurs.  When the skill-gap is determined and corrective action is taken, a degree of user ability has been determined such that a learning module may be assigned to the user.  The skill-gap degree determination could have been combined with the interactive dialogue for self-help to provide a specific level of expert assistance to assign to assist the asking user.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

	Claim 10 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.

	As per claim 12, Sullivan and Pomerantz in combination teach the system of  claim 1 as noted above and further teach: wherein the degree being adjusted by the extraction unit according to a number of searches performed by the asker regarding the question [Sullivan, the past history of the user's attempts to rectify a problem are stored and forwarded to support engineers as the incident is escalated for help (col. 2, lines 38-48), the user’s attempts include searches of problem related content, for example see the steps depicted in Figure 4 (col. 9, lines 26-49), when the problem is escalated to a support engineer the self-help information is provided to the engineer and includes all the self-help actions the user took including search strings (col. 12, lines 3-23)] and [Pomerantz, a user’s action log is compared with user skill-gap behavior patterns, when a user falls below a threshold level, the proxy server sends a training module to the client browser based on the identified user skill-gap (col. 5, lines 19-40)].





	As per claim 15, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach: wherein the reference history of the asker's referencing past questions or answers comprises the asker's referencing past questions or answers regarding the question, and wherein the extraction unit extracts the answerer from among a plurality of answerers by matching attributes of the answerer to attributes of the asker updated according to a combination of the question and the reference history of the asker [Sullivan, the past history of the user's attempts to rectify 

	As per claim 18, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach: wherein the degree further indicates an amount of time spent by the asker for attempting to answer the question, and the degree further indicates a self-solving ability of the asker which is updated by the answerer after answering the question [Pomerantz, a skill-gap analysis may be performed on a user by assessing the time it takes for a user to perform data entry tasks and comparing the user behavior with stored behavior patterns (col. 6, lines 6-34)].

As per claim 19, Sullivan and Pomerantz in combination teach the system of claim 18 as noted above and further teach: wherein the self-solving ability of the asker is graphically displayed to the answerer before answering the question [Sullivan, the telemetry data provided by the client side summarizes the self-help actions the user took, the information is provided to the software engineer, Fig. 12 (col. 12, lines 12-22)].





Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz) in further view of Mercuri et al. (Patent Application Publication 2012/0303614; hereinafter referred to as Mercuri).   


	As per claim 6, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach an answer candidate proposal unit that proposes a search result from the search unit as an answer candidate to the question received by the receiving unit [Sullivan, based on the contact information, operating system type, and values entered in the problem submission fields, a self-help page is served to the user which includes a link to the current category that the user’s problem is associated with, one or more diagnostic maps may be initiated based on user actions (col. 8, lines 30-60)].
	Neither Pomerantz nor Sullivan explicitly teach wherein the one or more processors are further configured to implement: a search unit that searches past questions or answers for an answer to the question received by the receiving unit.

	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Mercuri teaches that previously asked questions may be searched for top rated answers.  The previously asked question search as taught by Mercuri could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to provide answers using the top frequently asked questions/answers.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  


	As per claim 14, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teach wherein the extraction unit further extracts the answerer from among a plurality of answerers by determining that the plurality of answerers and the answerer comprise attributes matching the question 
	However Mercuri teaches and that the answerer comprises an attribute matching a rating of the question [Mercuri, previous answers to questions may be searched for top rated answers (0010)].
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Mercuri teaches that previously asked questions may be searched for top rated answers.  The previously asked question search as taught by Mercuri could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to provide answers using the top frequently asked questions/answers.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  






Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314; hereinafter referred to as Sullivan) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz) in further view of in further view of Swaminathan et al., (Patent Application Publication 2005/0027696).
   
	As per claim 7, Sullivan and Pomerantz in combination teach the system of claim 2 as noted above.  
	Neither Sullivan nor Pomerantz explicitly teach wherein the one or more processors are further configured to implement: a control unit configured to, if the computed asker's ability is equal to or greater than a predetermined threshold value, control an important discussion storage unit to store at least one of the question and an answer to the question. 
	However Swaminathan teaches this aspect [Swaminathan, expert users perform a transfer of expert knowledge to apprentice workers (0020), a knowledge transfer plan wizard is used to transfer expert knowledge of computer applications, names of expert workers, target apprentice worker's to whom the knowledge is to be transferred and information regarding the applications, i.e. the expert data is stored for subsequent retrieval by other workers (0029-30)].  
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge 

	Claim 8 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  

	As per claim 9, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above.
	Neither Sullivan nor Pomerantz explicitly teach wherein the one or more processors are further configured to implement: a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted; and a grouping unit that groups the plurality of questions stored in the temporary storage unit according to content; wherein the extraction unit extracts one answerer for the grouped plurality of questions.
	However, Swaminathan teaches a temporary storage unit that temporarily stores a plurality of questions received by the receiving unit before an answerer is extracted [Swaminathan, a knowledge transfer plan wizard is used to transfer expert knowledge, the knowledge is input to the wizard before the information is provided to an apprentice 
wherein the extraction unit extracts one answerer for the grouped plurality of questions [Swaminathan, the knowledge transfer plan is executed by the expert of the computer application (0029-30)].
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge storage as taught by Swaminathan could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to preserve answers and expert knowledge for future use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  


	As per claim 16, Sullivan and Pomerantz in combination teach the system of claim 15 as noted above.

	However, Swaminathan teaches wherein the attributes of the asker are adjusted by the recording unit according to a rating provided by the answerer in response to providing an answer to the question [Swaminathan, an expert may evaluate the amount of knowledge/proficiency that an apprentice shows based on guidelines, the expert may choose from a pop-up menu to indicate the level of proficiency of the apprentice (0125)].  
	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Swaminathan teaches storing expert information for knowledge transfer.  The expert knowledge storage as taught by Swaminathan could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to preserve answers and expert knowledge for future use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  

	As per claim 17, Sullivan, Pomerantz and Swaminathan in combination teach the system of claim 16 as noted above and further teach wherein the attributes of the answerer are adjusted by the recording unit according to a ranking provided by the asker in response to viewing the answer provided by the asker [Sullivan, .  



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S Patent 6,694,314) in view of Pomerantz (U.S. Patent 7,552,199; hereinafter referred to as Pomerantz) in further view of Mohan (Patent Application Publication 2007/0260587; hereinafter referred to as Mohan) in view of Imielinski et al. (Patent Application Publication 2007/0022109; hereinafter referred to as Imielinski).  


	As per claim 20, Sullivan and Pomerantz in combination teach the system of claim 1 as noted above and further teaches wherein interfacing the terminal device of the asker to the terminal device of the answerer comprises outputting at least one of an asker message from the asker to the answerer and an answerer message from the answerer to the asker [Sullivan, the telemetry data provided by the client side summarizes the self-help actions the user took, the information is provided to the software engineer, Fig. 12 (col. 12, lines 12-22)].

	Neither Sullivan nor Pomerantz explicitly teach wherein the one or more processors are further configured to implement extracting the answerer by referencing a first data structure and a second data structure, wherein the one or more processors are further configured to implement extracting the answerer by dividing a plurality of second questions and the question by word structures sorted by keyword vector distances with respect to at least answerers, including the answerer, of the plurality of second questions, wherein the first data structure comprises a first linked list comprising an unanswered question table comprising a category field pointing to an asker level table comprising a asker level field pointing to a first message table comprising a message field pointing to a second message table comprising a field indicating a message identifier of the question, wherein the second data structure comprises a keyword vector representation table comprising the keyword vector distances.
	However, Mohan teaches wherein the one or more processors are further configured to implement extracting the answerer by referencing a first data structure and a second data structure, wherein the one or more processors are further configured to implement extracting the answerer by dividing a plurality of second questions and the question by word structures sorted by keyword vector distances with respect to at least answerers, including the answerer, of the plurality of second questions,
	The limitation is interpreted as: “extracting the answerer by searching a data structure which includes question information”.



wherein the first data structure comprises a first linked list comprising an unanswered question table comprising a category field pointing to an asker level table comprising a asker level field pointing to a first message table comprising a message field pointing to a second message table comprising a field indicating a message identifier of the question,
The limitation is interpreted as: “wherein the data structure includes question information”
[Mohan, the expert selection processor may form an ordered list of experts based on the question or keywords (0023)].

wherein the second data structure comprises a keyword vector representation table comprising the keyword vector distances, and
	The limitation is interpreted as: “wherein a second data structure includes information including keyword vector distances”.

[Imielinski, question data may be stored using string distance such as word vector distance (0097)].


	Sullivan and Pomerantz in combination teach an interactive dialogue and skill-gap analysis to assign expert assistance to the user for problem solving.  Imielinski teaches determining a query answer based on a determined string distance metric.  The question answer discovery method as taught by Imielinski could have been combined with the interactive dialogue for self-help as taught by Sullivan and Pomerantz to provide a method of identifying a best answer based on similarity distance.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERYL L HOLLAND/Examiner, Art Unit 2161